Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites 1-10 grams fiber and 2-20 whole grains.  However, the product of claim 1 does not recite any ingredient that would give fiber and whole grains.  Thus, it is unclear what is meant by the amounts claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn ( 20120269939) in view of Quora ( the question has answer dated back 9 years ago; thus the time frame at about 2013).
For claim 1, Hahn discloses food product comprising nut, wafers, sweeteners.  Different compositions show different amounts of ingredients.  For instance, example 3 shows a bar comprising about 33% wafers and 11% nut.  For claim 2, the food product comprises further additives such as dried fruits, vitamin,  spice etc..  For claim 3, example shows a water content of about 3.6%.  For claim 4, the food product is a bar.  For claim 5, the nut includes almond, peanuts.  For claim 6, the wafers includes breakfast cereal.  For claim 8, Hahn discloses the bar can be baked as shown in example 2.  For claim 6, the sweetener is natural sugar. For claim 9, how the food product is baked does not determine the patentability of the product. For claims 10,11, less than 15grams and 5 grams include 0. Furthermore, the food product in Hahn comprises all the components as claimed, including the nuts which would give fat content.  Thus, it is expected the Hahn product would have the same fat amount in absence of evidence showing otherwise.   ( see examples 2,3, 5)
Hahn does not disclose the food product is flammable, the amount of sweetener as in claim 1,the amount of additive as in claim 2 and the content as in claims 12-14.
The Quora which answers the question what foods are flammable?  The answer is that all food is flammable if you get a high enough heat.
It would have been to one skilled in the art to make the bar containing less sugar  and less additives if a low sugar and less additive  product is desired.  This would have an obvious matter of choice to vary the amounts of ingredients depending on the taste, flavor and nutrition desired.  Such parameter can readily be determined by one skilled in the art. It would have been obvious to one skilled in the art to form the food product having varying content of carbohydrate, whole grain, fiber and protein depending on the nutritional profile wanted in the product.  The food product in Hahn contains all the same ingredients as the claimed food product; thus, it is obviously inherent the food product is flammable.  Also, as shown in the answer in the Quora, all foods are flammable.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hahn  ( 2012/0269939), Quora and the article by Kat Kinsman on  “ how to set food on fire” .
For claim 15, Hahn discloses making a  food product comprising nut, wafers, sweeteners.  Different compositions show different amounts of ingredients.  For instance, example 3 shows a bar comprising about 33% wafers and 11% nut.  For claim 17, the food product is a bar. For claim 18, example 3 shows a water content of about 3.6%.   For claim 20,  Hahn discloses the bar can be baked as shown in example 2.   ( see examples 2,3, 5)
Hahn does not disclose contacting flammable food product with a fire source, allowing the food product to burn and the amount of sweetener as in claim 15, the burning percent as in claim 16 and  the time and temperature of baking as in claim 19.
The Quora which answers the question what foods are flammable?  The answer is that all food is flammable if you get a high enough heat.
Kinsman teaches to set food on fire igniting the foods with a match or kitchen lighter and let the flames die down naturally.  ( see page 4)
It would have been to one skilled in the art to make the bar containing less sugar  and less additives if a low sugar and less additive  product is desired.  This would have an obvious matter of choice to vary the amounts of ingredients depending on the taste, flavor and nutrition desired.  Such parameter can readily be determined by one skilled in the art. The food product in Hahn contains all the same ingredients as the claimed food product; thus, it is obviously inherent the food product is flammable.  Also, as shown in the answer in the Quora, all foods are flammable.  As to the steps of contacting the food product with a fire source and allowing the food product to burn, it would have been obvious to one skilled in the art to do so as shown in Kinsman if one wants to be a party deity and gives a theatrical performance on food product.  This would have been an obvious matter of preference. Kinsman teaches to let the flames die down naturally; thus, it is obvious all the food is burned which would encompass the claimed at least about 90%.  As to the baking temperature and time, it would have been obvious to one skilled in the art to determine the temperature and time depending on the degree of done desired.  Such  parameter can readily be determined by one skilled in the art through routine experimentation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sortwell discloses a portable nutrition bar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
June 18, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793